Citation Nr: 1522280	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left hip degenerative arthritis, prior to March 6, 2014.

2.  Entitlement to a rating in excess of 30 percent for left hip degenerative arthritis status post total hip replacement, since May 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to June 1981, from April 1985 to March 1994, and from September 1994 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina. 

An April 2013 Board decision denied the Veteran's claim for an initial rating in excess of 10 percent for his left hip disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The Board remanded the claim in July 2014 for further development.  A December 2014 supplemental statement of the case was issued and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Prior to March 6, 2014, the Veteran's left hip degenerative arthritis was manifested by flexion of 90 degrees and above and extension to 5 degrees, and no ankylosis, malunion, nonunion, or fracture of the femur, flail joint, or impairment of the thigh.

2.  Prior to March 6, 2014, the Veteran's left hip disability was manifested by degenerative changes of the joint shown on X-ray.

3.  Since, May 1, 2015, the Veteran's left hip degenerative arthritis status post total hip replacement, results in no more than moderately severe residual weakness pain, and limitation of motion. 


CONCLUSIONS OF LAW

1.  Prior to March 6, 2014, the criteria for an initial rating in excess of 10 percent for left hip degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5251, 5252 (2014).

2.  The criteria for an evaluation of 50 percent, but no higher, for left hip degenerative arthritis, status post total hip replacement, from May 1, 2015, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5054 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran seeks increased ratings for his degenerative arthritis of the left hip, later evaluated as left hip degenerative arthritis status post total hip replacement. For these disabilities, he has been assigned a disability rating of 10 percent prior to March 6, 2014, and 30 percent since May 1, 2015.  During the course of this appeal, the Veteran has also been awarded a temporary total rating following hospitalization and surgery.  The period of this temporary total rating includes from March 6, 2014 to April 30, 2015.

The Veteran's hip disability is currently rated under Diagnostic Code 5010-5054.  DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis. With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5054.

The Veteran's arthritis of the left hip was originally rated, prior to the total hip replacement, under Diagnostic Codes 5252-5010.  DC 5010, for traumatic arthritis, makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5250, a 60 percent disability rating is assigned for favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction. 38 C.F.R. § 4.71a (2014).  A 70 percent disability rating is assigned for intermediate hip ankylosis. A 90 percent disability rating is assigned for unfarvorable, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated.  Id.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a (2014).
 
Diagnostic Code 5252 governs limitation of flexion of the thigh. This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2014). 

Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if it cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under Diagnostic Code 5254, an 80 percent disability rating is assigned for a flail hip of the hip.
 
When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Prior to March 6, 2014

Considering first entitlement to a disability rating in excess of 10 percent prior to March 6, 2014, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent during this time period.  VA outpatient treatment records show reports of chronic hip pain, the basis for the 10% rating.  Additionally, treatment records show diagnoses and treatment for osteoarthritis and arthropathy of the hip.  An October 2004 X-ray showed moderate osteoarthropathy of the left hip with associated joint space narrowing, subarticular bone sclerosis, and cystic changes within the femoral head, presumably a degenerative process.

The Veteran was afforded a VA examination in August 2005 to assess his left hip condition.  

The Veteran reported that his hip disability was a result of injuries while playing rugby for the Marine Corps.  

His symptoms included pain and decreased range of motion of the hip, which occurred constantly.  He reported that his condition did not cause incapacitation or lost time from work.  The current treatment was Motrin three times, daily.  He also had no prosthetic implants of the joint. His functional impairment was the inability to stand or walk for prolonged periods of time. 

The Veteran's left hip flexion was to 90 degrees and extension was to 30 degrees. Pain was noted at 90 degrees of flexion and at 30 degrees of extension. Additionally, adduction was to 25 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  On the left, the joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain had the major functional impact.  The examiner stated that he was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees. X-ray findings of the left hip showed degenerative arthritic changes.  The VA examiner diagnosed the Veteran with degenerative arthritis.

The Veteran was afforded another VA examination in May 2012 to better assess the severity of his left hip disability.  The Veteran was diagnosed with osteoarthritis of the left hip. The Veteran complained of progressive pain, stiffness, and weakness. He also reported that flare-ups impacted the function of the hip and/or thigh by limiting prolonged walking/standing, squatting, stairs, jogging, jumping, lifting, and carrying.  The Veteran's left hip flexion was to 110 degrees and extension to 5 degrees, with pain noted at 110 degrees of flexion and at 5 degrees of extension.  Additionally, abduction was not lost beyond 10 degrees, adduction was not limited to such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees. 

Upon repetitive use testing, the Veteran did not have additional limitation in ROM of the hip and thigh.  The left hip functional loss or impairment of the left hip was less movement than normal.  Further, the Veteran was noted to have localized tenderness or pain to palpation for joints/soft tissue of the left hip.  The Veteran's muscle strength of the hips was found to be normal.  The Veteran did not have ankylosis of the hip joint, malunion or nonunion of the femur, flail hip joint, leg length discrepancy, or a total hip joint replacement.  Additionally, he did not use an assistive device for his hip.  There was no functional impairment of the hip such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran's hip disability was noted to not impact his ability to work.  The VA examiner noted that the Veteran demonstrated functional loss of the left hip following repetitive testing as evidenced by less movement than normal.  The examiner also documented the October 2004 X-rays of the left hip, which showed moderate osteoarthropathy of the left hip with associated joint space narrowing, subarticular bone sclerosis, and cystic changes within the femoral head presumably a degenerative process.

The Board recognizes that the March 2014 JMR found the August 2005 and May 2012 VA examinations "inadequate" based on the fact that the VA examiners failed to adequately address the exact additional functional loss during his flare-ups.  Such findings by a medical practitioner are extremely problematical, if not impossible, without actually examining of the Veteran during the actual flare-up, which is extremely unlikely, in the extreme.  In this regard, the Board finds the August 2005 VA examiner addressed functional loss as noted by his professional opinion that he could not provide specific findings without speculation.  The August 2005 VA examiner found that he was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees.  The May 2012 VA examiner specifically noted that the Veteran had less movement than normal following repetitive testing.  Significantly, the May 2012 VA examiner did not observe weakened movement, excess fatigability or incoordination.

Importantly, beyond the negative findings above that provide highly probative evidence against this claim, the Veteran's clinical findings do not even remotely approach the criteria for the next higher evaluation, even considering complaints of pain, prior to March 6, 2014, providing more evidence against this claim.

The Board has carefully considered the issue of whether another remand in this case is warranted, particularly in light of the noteworthy findings of the JMR.  As the Veteran has now undergone a left hip replacement (essentially the Veteran now has a new hip, making all prior findings regarding the "old" hip moot) it would be impossible for a current examiner to go back in time and provide more definitive opinions regarding functional impairment of his left hip between the years of 2004 and early 2014 during a fare-up (which, as noted above, would be difficult even if the Veteran had not had hip replacement).  A review of the treatment records would only provide negative evidence against this claim, as noted above.   

While it is unfortunate that more specialized findings were not provided (in light of the JMR), based on the evidence as a whole, prior to March 2014, the Board finds no basis to award a disability rating in excess of 10 percent for the Veteran's left hip, and significant evidence against such a finding. 

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for left hip arthritis, prior to March 6, 2014.  The Veteran had limited left hip motion in several different planes.  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2014). 

In this case, limitations of the distinct motions of the hip do not constitute duplicative or overlapping symptoms.  Thus, the Veteran can be awarded separate ratings for limitation of flexion, extension, abduction, adduction, and rotation of the hips. Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (holding that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).

The Veteran's left hip disability was rated under Diagnostic Codes 5252-5010.  As stated above, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  However, the Veteran has met a compensable rating for limitation of extension of the thigh under DC 5251 because extension was limited to 5 degrees.  38 C.F.R. § 4.71a (2014). 

As noted above, when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a (2014). Therefore, the more appropriate diagnostic code to rate the Veteran's left hip disability as of the May 2012 VA examination is DC 5251. The Board notes that the maximum rating allowed under DC 5251 is a 10 percent rating. Therefore, the Veteran would not be subject to a higher disability rating under this particular diagnostic code.

Additionally, even considering the effects of pain and repetitive use, the Veteran's left hip flexion was limited at most to 90 degrees.  Such range of motion represents flexion much greater than 45 degrees, which is required for a 10 percent disability rating under Diagnostic Code 5252.  Thus, a separate rating is not warranted for limitation of flexion due to left hip arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Moreover, even considering the effects of pain and repetitive use, abduction was limited at the most to 30 degrees.  The May 2012 VA examination report indicates that the Veteran did not have abduction lost beyond 10 degrees, could cross his legs, and toe out greater than 15 degrees at that time.  Thus, separate ratings for left hip abduction, adduction, and rotation are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5253.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, pain on movement, deformity, or atrophy of disuse, and notes that, prior to March 6, 2014, the Veteran reported having left hip problems affecting his ability to stand for prolonged periods, walk distances, squat, or climb stairs. In this regard, the Board acknowledges that the Veteran experienced recurrent pain and stiffness as a result of his left hip disability.  However, the severity of his left hip disability, prior to March 6, 2014, is contemplated in the 10 percent disability rating assigned.  Moreover, even when considering pain and functional impairment, the Veteran's flexion of the left hip was limited only to 90 degrees, and as such, his range of motion findings do not approach the criteria for a compensable rating under DC 5252 (i.e., 45 degrees of flexion).  His 10 percent rating, prior to March 2014, can only be supported by extension limited to 5 degrees under DC 5251.  Even considering pain, there is no additional documented range of motion lost that would warrant a higher rating under any other relevant diagnostic code.  Therefore, a 10 percent evaluation is appropriate for the left hip disability, prior to March 6, 2014.

Additionally, the evidence of record fails to demonstrate such symptomatology as hip ankylosis, hip flail joint, and impairment of the femur, prior to March 2014.  Specifically, VA examinations and x-ray reports noted above showed no history of impairment of the femur or flail joint.  Additionally, the May 2012 VA examiner noted that the Veteran did not have ankylosis of the hip joint, malunion or nonunion of the femur, flail hip joint, leg length discrepancy, or a total hip joint replacement.  Therefore, the Veteran is not entitled to an increased rating under DC 5250, 5254, or 5255.

Since May 1, 2015

The Board must next consider entitlement to a disability rating in excess of 30 percent for the period from May 1, 2015.  VA medical records indicate the Veteran underwent a left hip replacement in March 2014.  The Veteran was awarded a temporary total rating for the period from March 6, 2014 to April 30, 2015.  

After reviewing the Veteran's post-operative records, the Board finds that a 50 percent rating should be awarded to the Veteran, beginning May 1, 2015. 

According to a September 2014 VA examination, the VA examiner noted reports by the Veteran of flare-ups of his hip and/or thigh which limit prolonged standing/walking, driving, running/jogging.  Physical examination reflected flexion of 110 degrees, with pain beginning at 110 degrees.  Extension of the left hip was noted to be 5 degrees.  The VA examiner noted that abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran cannot cross his legs, and rotation is not limited such that the Veteran cannot toe-out more than 15 degrees.  It was further noted that the Veteran has localized tenderness or pain to palpation of his left hip joint/soft tissue. 

The VA examination report additionally reflects that muscle strength is normal and there is no ankylosis.  Although a scar was noted, the VA examiner indicated that it was not painful and/or unstable or covered a total area greater than 39 square cm.  As such, a separate compensable rating for a scar is not warranted.  The September 2014 VA examiner noted that the Veteran did not use any assistive devices.  

The VA examiner noted that the Veteran's hip limits prolonged sitting, lifting/carrying, and usual duties as a paid sporting referee. 

At a December 2014 VA examination the Veteran reported functional loss caused by his hip in that he is unable to run in or participate in active sports as he would like, and he has difficulty with his job as a referee for multiple high school sports.  Range of motion was noted to be abnormal.  Flexion was only to 105 degrees (125 degrees is normal), extension was to 25 degrees (30 degrees is normal), abduction to 30 degrees (45 degrees is normal), and adduction to 10 degrees (25 degrees is normal).  The VA examiner noted that the Veteran did not have adduction limited such that the Veteran cannot cross his legs.  Evidence of pain with weight bearing was not observed.  The VA examiner additionally noted that there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran reported flare-ups.  It was noted that the Veteran uses an assistive device of a shower chair. 

Based on the above, specifically the reduced range of motion findings, the Board finds that the Veteran's symptoms more nearly approximate moderately severe residual weakness, pain, or limitation of motion warranting a 50 percent evaluation under DC 5054.  The terms 'moderately severe' and 'markedly severe' are not defined in VA law or regulations.  In this regard, it is important to note that not all evidence in this case supports the Board's findings that provide the basis for a 50% percent evaluation, let alone a higher evaluation.  Given that there is still significant motion in all planes, with no additional limitation on repetitive motion testing and no indication that crutches are required, the Board finds that the symptoms do not more nearly approximate the criteria for 70 or 90 percent evaluations under DC 5054.  An evaluation of 50 percent, but no higher, is therefore warranted under DC 5054 for status post total left hip replacement from May 1, 2015.



Other Considerations

With respect to both increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his left hip, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent December 2014 VA examination the Veteran reported that he was still working as a referee.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Then Board has not ignored the fact that that the Veteran has reported difficulty with his employment because of his hip.  However, this fact, in and of itself, does not suggest he cannot work because of his service connected problem or that this issue has been raised by the record.  In this regard, a 10% disability (prior to March 6, 2014) and 50% disability (since May 1, 2015), by definition, will cause the Veteran problems (if it did not, there would be no basis for these ratings).  A 10% finding very generally indicates a 10% reduction in the ability to work; a 50 % finding generally indicates a 50% reduction in the ability to work.   The Board acknowledges that some jobs may not work well, such as those requiring physical labor, for the Veteran with this problem.  However, it is something else entirely to suggest the Veteran cannot work, at all, because of his left hip.  This issue has not been raised by this record.   

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in August 2005, May 2012, September 2014, and December 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examinations together, to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the July 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for left hip degenerative arthritis, prior to March 6, 2014, is denied.

A rating of 50 percent, but no higher, for left hip degenerative arthritis status post total hip replacement, since May 1, 2015, is granted, subject to controlling regulations governing the payment of monetory awards. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


